DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
Applicant’s submission filed 07/29/2022 has been entered. 

Response to Arguments
Applicant's submission filed 07/29/2022 has been fully considered.  Applicant’s amendments to the specification have overcome the objections of record by clarifying figure numbers in the Brief Description of the Drawings section.  Applicant’s amendments to the claims have overcome the 112 rejection of record by clarifying language in claim 1 and providing antecedent support for subject matter in claim 6.  Applicant's arguments regarding the 102 rejection of record have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Regarding claims 5 and 6, recitation of compositions comprising MSNs linked to a Cyc6 peptide and comprising a lanthanide, a fluorophore, and an agent detectable by ultrasound, and then further comprising a targeting agent, is not supported in the application as filed.  The specification as filed discloses a single targeting agent linked to the MSNs, such as the Cyc6 peptide, but does not disclose multiple targeting agent species linked to the MSNs, as now claimed.  Note that a description which renders the claimed invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines). Appropriate correction is required.  If applicant disagrees with the examiner regarding support for the new subject matter, applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 4 and 7 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Assouline et al. (of record; US 2015/0125398 A1; “Assouline”) in view of Sweeney et al. (2017 J. Biomed. Nanotechnol. 13: 232-242; “Sweeney”).
Assouline teaches a method for sequential imaging and/or image diagnostic or therapeutic cells in a mammal, e.g., a human, comprising: a) introducing to a mammal, e.g., via injection subcutaneously, intradermally or intravascularly, a composition comprising mesoporous silica nanoparticles (MSNs) comprising a lanthanide, a fluorophore and an agent detectable by ultrasound; b) applying ultrasound and a magnetic field to the mammal and recording ultrasound and magnetic resonance images that include the MSNs; and c) detecting the presence, location or amount of the MSNs in the mammal (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs are about 1 nm to about 50 nm in diameter, or less than about 200 nm in diameter (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs comprise pores about 1 nm to about 10 nm in diameter (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs further comprise a targeting agent such as an antibody or an antigen binding portion thereof (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The images are of a heart, lung, kidney, liver, pancreas, bladder, ovary, uterus, or brain; and the cells are mesenchymal stem cells, pluripotent stem cells, embryonic stem cells, umbilical cord cells, bone marrow cells, peripheral blood cells, adult-derived stem or progenitor cells, tissue-derived stem or progenitor cells, multipotent adult progenitor cells (MAPC) cells, or allogeneic cells (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The lanthanide is gadolinium, and the gadolinium in the MSNs is a nanoparticle (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The ultrasound image is recorded before the magnetic resonance image (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The agent comprises trifluoropropyl groups (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  Assouline also teaches a composition comprising mesoporous silica nanoparticles (MSNs) comprising gadolinium oxide nanoparticles, a fluorophore and an agent detectable by ultrasound, e.g.,  trifluoropropyl groups (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).
Although Assouline teaches that the MSNs in the composition may further comprise a targeting agent such as an antibody or an antigen binding portion thereof, Assouline does not explicitly exemplify a species of targeting agent such as a Cyc6 peptide, as now required by the instant claims as amended.  
However, Sweeney teaches a composition for imaging of bladder cancer comprising MSNs comprising a lanthanide, a fluorophore, and the Cyc6 peptide, which possesses nanomolar specificity for bladder cancer cells and homology across multiple species including mouse, canine, and human (Abstract; p 2, right col; p 3, left col; p 9; Fig. 1 and 3; and Table 1).  The Cyc6 peptide target is expressed in bladder tumor but not expressed in normal bladder wall (Abstract).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Cyc6 peptide of Sweeney as the targeting agent species in the compositions and methods of Assouline.  A person of ordinary skill in the art would have been motivated to make these modifications because the Cyc6 peptide would provide the advantage of targeting the compositions of Assouline to bladder cancer cells in many species including mouse, canine, and human, and not normal bladder wall, as suggested by Sweeney.  A person of ordinary skill in the art reasonably would have expected success because Sweeney teaches successful conjugation of Cyc6 peptide to compositions comprising MSNs comprising a lanthanide and a fluorophore; thus, there would have been a reasonable expectation of success of conjugation of Cyc6 peptide to the compositions of Assouline comprising MSNs comprising a lanthanide, a fluorophore, an agent detectable by ultrasound, and a targeting agent. 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618